PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/062,343
Filing Date: 18 Aug 2011
Appellant(s): ABT Holding Company; Case Western Reserve University



__________________
Anne Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2022.

This Examiner’s Answer to Appeal Brief supersedes the Examiner’s Answer mailed June 1, 2022, which is hereby vacated.  The only change that has been made in this second Examiner’s Answer is the correction of a typographical error in the date of the Final action in the first paragraph below.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 14, 17-18, 27 and 31-37 stand rejected under pre-AIA  35 U.S.C. 102(b) as being
anticipated by Furcht et al. (US 2005/0181502 A1, published 18 August 2005; now US Patent No. 10,226,485).  

	Claims 14, 17-18, 27, and 31-37 stand as being rejected under pre-AIA  35 U.S.C. 103(a)
as being unpatentable over Parr et al. (Bone marrow-derived mesenchymal stromal cells for the
repair of central nervous system injury, Bone Marrow Transplant (2007) 40:609-619) in view of WO2007/087292, MAPC TREATMENT OF BRAIN INJURIES AND DISEASES, published 2 August 2007; and Furcht et al. (US 2005/0181502 A1).


Background: 
Claims are as presented in the amendment filed on 25 November 2020.  The amendment submitted after final but with the Notice of Appeal (8/23/2021) was not entered because new limitations were added that required further search, and the amendment did not materially reduce or simplify issues for appeal (see Advisory action mailed 17 September 2021).
 	The independent claim (claim 14) recites:
“A method for reducing the adhesion of ED-1+ cells to dystrophic axons that would result in axonal retraction in a subject with spinal cord injury, relative to no administration, said method comprising administering stem cells to said subject with spinal cord injury, in sufficient proximity to the dystrophic axons and/or ED-1+ cells, for time sufficient, and in sufficient amounts to reduce said adhesion, relative to no administration, wherein the stem cell is a human bone marrow- derived non-embryonic stem cell that expresses oct4 or telomerase and has the ability to differentiate in cell culture into cell types of more than one embryonic germ layer.”

	The specification teaches: “After spinal cord injury … Injured axons within the CNS withdraw from the site of axotomy … There have been differing reports as to the nature of axonal retraction, its cause, extent, and timing as well as discussion of whether it is a passive or active process” (paragraph [0002]).
	The disclosure states: “[0007] The invention is based in part on the inventors' observation that, in an in vitro glial scar model, axonal retraction (dieback) ED-1+ cells, such as activated macrophages and microglia, can be reduced by the external administration of certain types of cell or conditioned cell culture medium in which the cells were grown. These in vitro results were also confirmed by cells applied in an in vivo spinal cord injury model.     
      [0008] The inventors observed that ED-1+ cells, such as activated macrophages and microglia, adhered to dystrophic axons and that this was necessary for retraction. They found that application of the cells, or conditioned medium from the cells, to the dystrophic axons reduced or prevented adhesion …
[0015] These results are achieved by administering cells in sufficient proximity to the lesion, for a time sufficient, and in sufficient amount to promote axonal growth/regeneration in or around the lesion.”
	Thus, the claim is based on the discovery of an effect of human bone marrow-derived non-embryonic stem cells that express oct4 or telomerase and are administered for the treatment of spinal cord injury.  
	The specification provides no limiting definition for “sufficient proximity” of the claim. Nor does the specification as filed explicitly define “a time sufficient” or “in sufficient amount” (paragraphs [0015]-[0017], [0051] and [0059]-[0059]). Thus, when read in light of the specification, these recitations do not impose any material, structural or methodological limitation upon the sole active step of administering human bone marrow-derived non-embryonic stem cells that expresses oct4 or telomerase and have the ability to differentiate in cell culture into cell types of more than one embryonic germ layer. 	
The subject of the claim is defined by the specification as : “[0077] ‘Subject’ means a vertebrate, such as a mammal, such as a human. Mammals include, but are not limited to, humans, dogs, cats, horses, cows, and pigs.”  
Regarding the human bone marrow-derived non-embryonic stem cells of the claims, the specification teaches: “[0067] ‘MAPC’ is an acronym for ‘multipotent adult progenitor cell.’ It refers to a non-embryonic stem cell. The term ‘adult’ in MAPC is non-restrictive. It refers to a non-embryonic somatic cell. Like embryonic stem cells, the MAPC can give rise to cell lineages of more than one germ layer. It may give rise to cell types of all three germ layers (i.e., endoderm, mesoderm and ectoderm) upon differentiation. Like embryonic stem cells, human MAPCs express telomerase, Oct 3/4 (i.e., Oct 3A), rex-1, rox-1 and sox-2, and may express SSEA-4. (See also Jiang, Y. et al., Nature, 418:41 (2002); Exp Hematol, 30:896 (2002)). The telomeres are extended in MAPCs and they are karyotypically normal. Because MAPCs injected into a mammal can migrate to and assimilate within multiple organs, MAPCs are self-renewing stem cells. ‘Multipotent’, with respect to MAPC, refers to the ability to give rise to cell lineages of more than one primitive germ layer (i.e., endoderm, mesoderm and ectoderm) upon differentiation, such as all three.” 


(2) Response to Argument
In Response to the rejection under 102(b), the issue is as follows:
Appellant does not agree that the Furcht prior art would produce the same effect of “the reduction and adhesion of ED-1+ cells to dystrophic axons and consequent axon retraction.” Appellant states: “There is no disclosure that would show that Furcht applied MAPCs in sufficient proximity, in sufficient amounts, or, for a sufficient time, to achieve the claimed results …  a bare suggestion to administer MAPCs to treat spinal cord injury does not provide any reason to believe that the administration would necessarily and inevitably meet all of the limitations in the claimed method” (Brief last 7 lines of pg. 12).  Appellant does not agree that anticipation under 35 U.S.C. 102(b) has been met because the claims require the cells be administered “in such a manner that they reduce the adhesion of ED-1+ cells to dystrophic axons that would result in axon retraction, thereby reducing axon retraction, and, thereby, treating spinal cord injury by means of those effects.” (Brief, pg. 11 second to last paragraph).

The examiner disagrees.  MPEP 2112.02 II. states: “when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)”.  
As stated above, the Brief states reduction of the adhesion of ED-1+ cells to dystrophic axons reduces axon retraction, thereby treating spinal cord injury.  Also, the specification states “These results are achieved by administering cells.”  The Furcht prior art reference teaches the therapeutic administration of the identical cells – MAPCs – as defined by the instant specification.  The Furcht reference refers to these cells as MASCs, which is short for multipotent allogenic stem cells; however, these cells are derived from mesenchymal stem cells (MSCs) isolated from adult bone marrow (paragraph [0012]).  The cells are disclosed as being oct-4+ as in instant claims 14, 32 and 34 (paragraphs [0009] and [0067]) and expressing telomerase as in instant claims 14, 31 and 34 (paragraph [0146]). Claim 18 does not materially limit the parent claim and it is, therefore, included in the rejection.  Furcht uses the identical protocol taught on pages 20-21 of the instant specification to isolate and culture MAPC/ MASCs (selecting CD45-/Gly-A- cells; reference Figure 1a and paragraph [0098] of the instant specification). The prior art discloses these cells as capable of differentiating into all three germ layers (paragraphs [0093] through [0098] and [0128] through [0145]), as recited by the functional language of instant claims 27, 33 and 34.   Furcht discloses MAPCs/MASCs to double in culture 10-12 times; >30 times; and >50 times (paragraphs [0227] and [0230]), which teaches the functional limitations of instant claims 35 and 36.  Furcht disclose these cells have a normal karyotype even after 35 doublings (paragraph [0069]), which teaches the functional limitation of instant claim 37.  The reference states: “The cells may be introduced into the body of the subject by localized injection’ [0032]).  Lastly, the reference discloses use of these cells for the treatment of spinal cord injury (paragraphs [0140]-[0141] and [0262]). The reference states: “MASCs …can be used for transplant into demyelinated tissues, especially spinal cord, where they function to myelinate the surrounding nervous tissues. This technique has been demonstrated effective in mice” (Id), thereby teaching the identical cells of the claim for use as an effective treatment for spinal cord injury.   
Appellant asserts: “the Examiner has ignored all of the limitations in the claims that pertain to providing sufficient MAPCs in sufficient proximity for a time sufficient to cause the claimed reduction. But Appellant submits that those limitations carry weight in the claim; so the claim is not merely directed to a different intended use as found in the preamble. And Furcht does not provide such process steps” (Brief pg. 13, first paragraph).  
The examiner disagrees.  As stated above, when read in light of the disclosure as filed these recitations do not impose any material, structural or methodological limitation upon the sole active step of the claimed process: administering human bone marrow-derived non-embryonic stem cells that expresses oct4 or telomerase and have the ability to differentiate in cell culture into cell types of more than one embryonic germ layer, which Furcht discloses.
Accordingly, the method of the invention fails to structurally or methodologically distinguish over the methods disclosed in the Furcht prior art reference, and thus any effect subsequent to administering the same cells to the same cohort of subjects (i.e., spinal cord injured subjects) for the same purpose (i.e., therapy) would be inherent.  No evidence has provided for why the administered cells of Furcht would not necessarily yield the same result as the administering step of the instant claim.  
Therefore the rejection is maintained.  

 In Response to the rejection under 103(a), Appellant states the following issues (Brief, pgs. 13-14, bullets 1-5):   
The Parr art of record is a review article and the mechanism of action was unknown and therefore could not have been obvious.  It is argued that the MAPCs and MSCs (mesenchymal stem cells) are different cell types; there was no reason to believe that MAPCs were interchangeable with the MSCs and, therefore, the substitution of one for the other was not obvious, especially since MSCs yielded the intended results of functional recovery after spinal cord injury. 
This is not persuasive. MPEP 2145(IV) states: “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually…This is because ‘[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA].’” In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)
Appellant’s arguments of nonobviousness are not persuasive because Appellant has argued the deficiencies of only one reference: Parr.
The instant specification and the Furcht prior art both disclose mesenchymal stem cells (MSCs) to be a somatic stem cell isolated from bone marrow but limited in differentiation capabilities (paragraphs [0085] and [0094] of the instant specification; and Furcht paragraph [0012]).  The Furcht inventors show MAPCs, when cultured at high density have characteristics of MSC (paragraphs [0067] and [0076]).  The instant specification states, “MAPC represents a more primitive progenitor cell population than MSC” (paragraph [0094]).  
Furcht is relied upon for teaching the functional limitations of the claimed MAPC cells, as discussed in the 102(b)rejection above.
The Parr reference discloses: “The transplantation of stem/progenitor cells may provide an effective treatment for central nervous system (CNS) injury due to the self-renewing and multipotential nature of these cells” (pg. 609, second sentence). Parr discloses successful clinical trials comprising whole bone marrow and MSCs for the treatment of CNS injury (pg. 610, paragraph bridging columns, and pgs. 613-615).  It is noted that bone marrow necessarily comprises the MAPC of the instant claims.  Contrary to Appellant’s argument that, “The occurrence of MAPCs would have been about 1/10,000 of total bone marrow mononuclear cells” (Brief, pg. 15, middle paragraph), the claim does not require an amount and merely reads upon administering cells.  Parr discloses similar success in the ability of MSCs to treat brain injury, including infarct or stroke (Brain repair: cerebral infarct section spanning pages 611-613), and spinal cord injury (Spinal cord repair section spanning pgs. 613-615).    Additionally, Parr teaches functional recovery of CNS injury following MSC administration may actually be due to their effects on endogenous progenitor cells (Table 5, bullet (3)).  
The WO ‘292 publication utilizes MAPCs, which it defines as not embryonic stem cells, not embryonic germ cells, and not germ cells that can differentiate into at least one cell type of each of at least two of the endodermal, ectodermal, and mesodermal embryonic lineages (pg. 5, Summary of the Invention, first paragraph). The publication specifically teaches MAPCs confer a distinct advantage over MSCs due of their broader differentiation capabilities and limited therapeutic applicability (pg. 4, first paragraph).  The reference demonstrates MAPCs treat brain injury in particular ischemia/infarct (e.g. pg. 50, Example 12 and Figures 7 and 8).   
Contrary to Appellant’s arguments, no mechanism of action would have had to be known in order to use MAPCs in the methods for treating spinal cord injury (SCI) disclosed in the Parr reference. Moreover, the Parr reference suggests that the benefit of MSC transplantation in SCI may actually be due to their induction of progenitor cells; thus, the use of multipotent allogenic progenitor cells (MAPCs) would have been obvious to try.   
The examiner maintains it would have been obvious to a person having ordinary skill in the art to have used MAPCs, as disclosed in both Furcht and the WO ‘292 publication, in the methods for treating spinal cord injury, as taught by Parr.  Motivation for this substitution is explicit in the WO ‘292 publication wherein it teaches MAPCs confer an specific advantage over MSCs because they have broader differentiation capabilities and therapeutic applicability.  Contrary to Appellant’s argument that the WO publication only teaches treatment of ischemic stroke/infarct, the Parr reference discloses MSC transplantation as having similar success in the treatment of brain injury, including ischemic stroke/infarct, and spinal cord injury.   Given the guidance in both references, and the general knowledge and level of skill in the art of neural cell transplantation, no undue further experimentation would have been required for the substitution of one cell type (MAPCs) for another (MSCs) into known methods. The skilled artisan would have expected the substitution to predictably result in success since, as Appellant states in the Brief, “MSCs produced the intended results” and MAPCs were known to be advantageous over MSCs. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STACEY N MACFARLANE/Examiner, Art Unit 1649

                                                                                                                                                                                                        Conferees:
/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.